Battue, J. Section one of an act entitled “An act to fix the salaries of the clerk, sheriff, and assessor of Searcy County,” approved April 19, 1905, provides as follows: “That the fees and salary of the clerk of the circuit court of S'earcy County, Arkansas, shall not exceed the sum of fifteen hundred dollars ($1,500) per annum, and out of this sum he shall pay all necessary deputies and assistants, and the said sum of fifteen hundred dollars ($1,500) shall be full compensation for all work and services of said clerk that he is now and may hereafter be required by law to perform as clerk of the circuit court, ex-officio clerk of the county and probate courts, and recorder of said county, and for all other official work.” This act was afterwards amended by an act approved May 22, 1907, by increasing the clerk’s salary to eighteen hundred dollars. Acts of 1907, page 845. An act of Congress approved March 11, 1902, provided, in part, as follows: “That hereafter all proof, affidavits, and oaths of any kind whatsoever, required to be made by applicants and entrymen under the homestead, pre-emption, timber-culture, desert-land, and timber and stone acts, may, in addition to those now authorized to take such affidavits, proofs, and oaths, be made before any United States commissioner, or commissioner of the court exercising Federal jurisdiction in the territory, or before the judge or clerk of any court of record in the land district in which the lands are situated. ****** * * That the fees for entries and final proofs, when made before any other officer than the register and receiver, shall be as follows: “For each affidavit, twenty-five cents. “For each deposition of claimant or witness, when not prepared by the officer, twenty-five cents. “For each deposition of claimant' or witness prepared by the officer, one dollar,” etc. Under this act of Congress, Hosea Keeling, in his capacity of clerk of the circuit court and ex-officio clerk of the county and probate courts of Searcy County,, in the State of Arkansas, took 66 affidavits at 25 cents each________________________$ 16.50 and 447 depositions of claimants and witnesses prepared by. himself at $1.00 each_____________________________447.00 Total’----------------------------------$463.50 Is he entitled to this sum in addition to the salary allowed him by the acts of the General Assembly of the State of Arkansas ? After providing that the salary specified “shall be full compensation for all work and services of said clerk that he is now or may hereafter be required to perform as clerk of the circuit court, ex-officio clerk of the county and probate courts, and recorder of said county,” to prevent any other official services being left out, it adds, “and for all other official work.” This language embraces every fee or emolument accruing to the clerk by reason of his official capacity, and allows the withholding of none. It includes every fee that was earned by him in his official capacity. Finley v. Territory, 73 Pac.. 273; Rhea v. Board of County Commissioners, 88 Pac. 89; Hasslet v. Holt Co., 71 N. W. Rep. 717. The $463.50 was collected by Keeling as clerk for “official work” done by him, and he is not. entitled to hold it in addition to the salary fixed by law, and should account for the sum in the manner prescribed by the statute. Judgment affirmed.